FILED
                           NOT FOR PUBLICATION
                                                                           NOV 03 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


N.G., a minor, by and through her                No. 14-56666
Guardian Ad Litem, PATRICE VANCE,
                                                 D.C. 2:13-cv-06929-DMG-RZ
              Plaintiff-Appellant,

  v.
                                                 MEMORANDUM*
ABC UNIFIED SCHOOL DISTRICT, a
Local Education Agency,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                           Submitted October 20, 2016**
                               Pasadena, California

Before: TALLMAN, PARKER,*** and CHRISTEN, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      N.G., a teenager diagnosed with emotional disorders, had been receiving

special education services while being hospitalized between October 2012 and

March 2013 at College Hospital, located within the ABC Unified School District

(the “District”). She appeals from the district court’s decision affirming the ALJ’s

determination that the District did not deny N.G. a free appropriate public

education under the Individuals with Disabilities Education Act (IDEA) by not

offering her a Residential Treatment Center (“RTC”) placement following her

discharge. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

      We review de novo the question of whether the District was required to offer

and fund the student’s RTC placement under the IDEA and California law. Doug

C. v. Haw. Dept. of Educ., 720 F.3d 1038, 1042 (9th Cir. 2013). We review the

district court’s findings of fact for clear error. Amanda J. v. Clark Cty. Sch. Dist.,

267 F.3d 877, 887 (9th Cir. 2001). The factual findings of the ALJ are entitled to

deference, particularly when, as here, the findings are “thorough and careful.” R.B.

v. Napa Valley Unified Sch. Dist., 496 F.3d 932, 937 (9th Cir. 2007) (internal

quotation marks and citations omitted).


      1
        We deny Appellant’s request for judicial notice of legislative history of
California Education Code Section 56167.5. See Ctr. for Bio-Ethical Reform, Inc.
v. City & Cty. of Honolulu, 455 F.3d 910, 918 n.3 (9th Cir. 2006) (expressing
reluctance to grant judicial notice of “documents [that] were not before the district
court and their significance, if any, is not factored into the record on appeal.”).
                                           2
      California Education Code Section 56167 provides that the District’s

responsibility over a hospitalized student is the period when the student is “placed

in a public hospital . . . for medical purposes.” CAL. EDU. CODE § 56167(a).

Furthermore, section 56167.5 limits the education responsibilities of the District by

providing that “nothing in this article shall be construed to mean that the placement

of any individual with exceptional needs in a hospital . . . constitutes a necessary

residential placement . . . for which the local education agency would be

responsible.” CAL. EDU. CODE § 56167.5. Therefore, the District does not have

the responsibility to provide post-discharge education to the student.

      Under California Government Code Section 7579.1(b), the responsibility for

post-discharge educational placement is on the “receiving local educational

agency.” California Education Code Section 48200 further provides that the local

educational agency in the district where the student’s parent or legal guardian

resides is responsible for providing education. These provisions lodge

responsibility for post-discharge placement with the district in which N.G.’s

guardian resides, which is the Chino Valley Unified School District. Hence, the




                                           3
ABC Unified School District was not responsible for N.G.’s post-charge RTC

placement.2

      AFFIRMED.




      2
         The parties neither briefed nor argued the issue of whether this appeal was
frivolous. Having carefully reviewed the Appellant’s submissions, we conclude
that the District Court would be acting well within its discretion to award
Appellant no attorneys’ fees for this appeal. See 20 U.S.C. § 1415(i)(3); see also
CAL. EDUC. CODE § 56507(b)(1). We award costs to the Appellee ABC Unified
School District.
                                          4